Detailed Office Action
The communication dated 3/4/2022 has been entered and fully considered.
Claims 16-35 are pending with claims 28, 29, 33-35 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and oxidizing species in the reply filed on 3/4/20222 is acknowledged.  The traversal is on the ground(s) that the instant invention did claim a special technical feature.  
Applicant argues that the oxygen fed through the pipeline is pressurized and flows because of a pressure differential.  The applicant argues that the pressure differential is not suction.
	In response, the claim states that there must be suction at the nozzle not that the air/oxygen cannot also be under pressure.  The suction is caused by the flowing of liquid.  The pressure upstream of the nozzle and suction downstream of the nozzle simply causes
 a higher-pressure differential.  The applicant’s own specification states this to be true “Since the reagent gas 310 is sucked into the injector arrangement 710, the reagent gas 310 needs not to be pressurized. However, it may be10 pressurized.” 
Additionally, the claims are rejected under SUN below which teaches the features of the independent claim.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art while suggesting multi-stage oxidizers for white liquor does not suggest using a higher O2 content in the second stage.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation at most 5 mm, and the claim also recites 0.5 mm and 4 mm which is the narrower statement of the range/limitation. The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 25 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 20090108019 U SUN et al., hereinafter SUN.
The Examiner has included an English Machine translation.  Further, the Examiner has marked-up Figure 2 below.
As for claim 16-18, and 25, SUN discloses liquor is pumped through pump (2) through jet injector (4) [0018, 0019].  The jet ejectors pumps the oxygen from the top of the vessel to be mixed with the liquor [0048]. 
The combined liquor from the injector enters the vessel.  The oxygen with the vessel oxidizes the white liquor which comprises hydrogen sulfide ions [0043].
The vessel has an outlet at the bottom of the vessel (lower part) [see line going to circulation pump (2)].  Although this line connects to the jet nozzle it is in fact upstream of said nozzle.

    PNG
    media_image1.png
    638
    894
    media_image1.png
    Greyscale


As for claim 30, the reaction heats the liquor [0095].
As for claim 31, the liquor prior to reaction during startup will be low.  The reaction will heat up the liquor up to 130 degrees C passing the claimed temperature [0095].  The instant invention does not exclude the liquor temperature being during startup.
As for claim 32, SUN discloses white liquor (which is formed in a causticizer and uses oxygen to oxidize the white liquor [0006] and the oxidized white liquor is used in oxygen delignification [0006].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 20090108019 U SUN et al., hereinafter SUN.
As for claim 19, a first mass of liquor is conveyed to the vessel via the injector (4).  A second mass of liquor is conveyed to cooler.  A third mass of liquor is recirculated [see Figure 2 below].    SUN does not give the specific flows that are circulated.  However, it would be obvious to optimize the recirculation through routine optimization.  The amount recirculated affects the mixing amount.

    PNG
    media_image2.png
    632
    928
    media_image2.png
    Greyscale

As for claim 24, the jet mixer shows an impingement point.  This suggests high flow rate.  In the alternative it would be obvious to the person of ordinary skill in the art to increase the flow rate to increase mixing between the liquor and oxygen.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 20090108019 U SUN et al., hereinafter SUN, in view of Process Control edited by LEIVISKA, hereinafter LEVISKA.
As for claim 20, SUN produces oxidized white liquor as per above which is used in oxygen delignification.  SUN fails to disclose using measuring a compound in the liquor coming from the vessel.  LEIVISKA discloses that oxygen delignification systems can be properly run when the alkali strength of the liquor is measured [Figure 21 alkali strength].  This allows for the alkali flow to be controlled [Figure 21].  At the time of the invention it would be obvious to the 
As for claim 21, alkali is a compound that is affected by the reaction of liquor with the reagent gas.  This is because Na2S which is oxidized by the reagent gas would form alkali in situ in the white liquor (effective alkali = NaOH + ½ Na2S).  Therefore, removing the Na2S by oxidizing to Na2SO4 also changes the alkali which is being measured.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over CN 20090108019 U SUN et al., hereinafter SUN, in view of WO 2013/178885A MATULA et al., hereinafter MATULA.
As for claim 23, SUN teaches the features as per above.  SUN teaches a single vessel with a single jet mixer.  It does not teach a vessel before with a jet mixer.  MATULA in the same art of oxidizing white liquor discloses that there can be more than one mixing stations [pg. 6 lines 10-20].  At the time of the invention it would be obvious to have two or more systems of SUN.  The person of ordinary skill in the art would be motivated to do so such that all the Na2S was oxidized.


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 20090108019 U SUN et al., hereinafter SUN in view of U.S. 5,439,556 SETHNA et al., hereinafter SETHNA.
SUN discloses oxidizing white liquor with oxygen.  However, SUN fails to disclose the white liquor Na2S concentration before and after oxidization.  SETHNA discloses white liquor has a Na2S concentration of 33 g/L which falls within the claimed range [col. 1 lines 15-20.  SETHNA also states that oxidizing converts 99% of the Na2S to Na2SO4 [col. 6 table] which would be less than 1.5 g/L Na2S.  At the time of the invention it would be obvious to substitute the known and typical white liquor of SETHNA for the white liquor of SUN (which has an unknown concentration).  The person of ordinary skill in the art would expect success as the white liquor of SETHNA is typical.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748